Broyles, C. J.
1. The alleged newly discovered evidence was cumulative, and impeaching in its character, and the judge did not abuse his discretion in overruling the ground of the motion for a new trial based thereon.
2. After a careful study of the record in the case this court is unable to say that the defendant’s conviction was not authorized by any evidence; and, the finding of the jury having been approved by the trial judge, and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloochoorlh, JJ., concur.